                                          Case 4:19-cv-05206-JST Document 131 Filed 08/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CENTER FOR BIOLOGICAL DIVERSITY,                  Case No. 19-cv-05206-JST
                                         et al.,
                                   8                    Plaintiffs,                        ORDER ADMINISTRATIVELY
                                   9                                                       TERMINATING MOTION
                                                 v.
                                  10                                                       Re: ECF No. 116
                                         DEB HAALAND, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                         STATE OF CALIFORNIA, et al.,                      Case No. 19-cv-06013-JST
                                  13
                                                        Plaintiffs,
                                  14                                                       ORDER ADMINISTRATIVELY
                                                 v.                                        TERMINATING MOTION
                                  15
                                         DEB HAALAND, et al.,                              Re: ECF No. 130
                                  16
                                                        Defendants.
                                  17

                                  18     ANIMAL LEGAL DEFENSE FUND,                        Case No. 19-cv-06812-JST

                                  19                    Plaintiff,
                                                                                           ORDER ADMINISTRATIVELY
                                  20             v.                                        TERMINATING MOTION

                                  21     DEB HAALAND, et al.,                              Re: ECF No. 86

                                  22                    Defendants.

                                  23

                                  24          Before the Court in these related cases are Plaintiffs’ motions for summary judgment.

                                  25   Case No. 19-cv-05206, ECF No. 116; Case No. 19-cv-06013, ECF No. 130; Case No. 19-cv-

                                  26   06812, ECF No. 86. In light of the forthcoming motion to stay and the parties’ stipulated briefing

                                  27   schedules, Case No. 19-cv-05206, ECF No. 129; Case No. 19-cv-06013, ECF No. 145; Case No.

                                  28   19-cv-06812, ECF No. 95, the Court hereby terminates the pending motions for summary
                                          Case 4:19-cv-05206-JST Document 131 Filed 08/02/21 Page 2 of 2




                                   1   judgment. If the case is not stayed or if the stay is lifted prior to the termination of this case, the

                                   2   parties shall, within 14 days, request a case management conference to discuss further

                                   3   proceedings, including whether the motions for summary judgment should be restored to calendar.

                                   4           IT IS SO ORDERED.

                                   5   Dated: August 2, 2021
                                                                                          ______________________________________
                                   6
                                                                                                        JON S. TIGAR
                                   7                                                              United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
